Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 21-40 are subject to examination.  
Claims 1-20 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 23, 24, 25, 33, 35, 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al., 20170289168, Microsoft Technology Licensing in view of Lim et al., 8,527,337, filed July 18, 2000, Google Inc., and Chourey, 2014/0074550, filed 9/13/2012.
Referring to claim 21, Bar-Microsoft discloses a method comprising: providing, by computing hardware, a graphical user interface for completing a data subject access request (presenting of user interface, para 98, for user request for access to user data/profile, para 151); receiving, by the computing hardware via the graphical user interface, a data subject access request regarding a data subject (step 530, figure 5, para 151), the data subject access request comprising a request to execute at least one of: (a) deleting personal data of the data subject; (b) modifying the personal; or (c) providing the personal data (user request for updating user data, para 151); 
preventing, by the computing hardware, fulfillment of data subject access requests initiated by an automated source (allowing user access to user data only if user responses to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151) by, at least: providing, to a computing device associated with the data subject access request, an interactive interface element for obtaining verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a user verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89)  
receiving, via the interactive interface element, input from the computing device indicating the verification (allowing access to user data only after a response is received after a user enters a verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); and responsive to receiving the input indicating the verification, causing fulfillment of the data subject access request by the computing hardware (allowing access to user data only after a user verification response is verified, steps 540, 550, 560, 570, 575, 580, figure 5, para 151).
Bar-Microsoft does not specifically mention about, which is well-known in the art, which Lim-Google discloses (bot/robot/automated process are not allowed to access the content, user/human is allowed to visit the site and access the content), modifying a functionality of data subject access webform used to receive the data subject access request by using data subject access webform questions presented in the data subject access request webform (use of web forms for requests, bot/robot/automated process are not allowed to access the content of the site, buy utilizing various types of Quizzes that are presented in webform such that the webform functionality is changed utilizing different forms with associated questions, the questions to the users are presented with reduced or increasing frequency and in any combinations of the types of quizzes, which implies any order of webform questions, If the answer is incorrect, then additional quizzes are presented until the failed test, which implies adding necessary webform questions as needed, quizzes are presented based on male/female/profile/etc, which implies removing a webform question that are not related, and the user is provided with related questions, which the user can answer, col., 13, lines 15-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions. The web form questions would be presented such that a user would be able to provide answers, rather robot/bot/automated source. The addition/removal/order of the questions in the form would test a response to ensure that a user is accessing the web form. Varieties of questions/quizzes presented on the web form would enable counting visits made by human, rather bot/robot, col., 13, lines 15-67. 
Bar-Microsoft and Lim-Google do not specifically mention about, which is well-known in the art, which Chourey discloses changing order (web form handling requests and the web form is presented to the user. The questions are changed and/or presented in a different order in the web form, para 109). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions that change and are presented in different order. The web form questions would be presented such that a user would be able to provide answers by verifying order of questions, rather robot/bot/automated source. The changed order of the questions in the form would test a response to ensure that a user is accessing the web form and responding answers based on the order of the questions, para 109. 

Referring to claim 23, 35, Bar-Microsoft discloses causing the computing device to present a CAPTCHA challenge, and a response to the CAPTCHA challenge (CAPTCHA for human verification challenges for secure access, para 83, 89).

Referring to claim 24, 36, Bar-Microsoft discloses presenting the CAPTCHA challenge in association with the graphical user interface in response to identifying a particular number of data subject access request submissions from a particular source (CAPTCHA for human verification challenges for secure access, para 83, 89, based on number of repeated number of requests for access, para 98).

Referring to claim 25, Bar-Microsoft discloses responsive to an unsuccessful completion of the CAPTCHA challenge, preventing fulfillment of the data subject access request by the computing hardware (prevention of access to user data when CAPTCHA challenge is not satisfied, step 570, 575, 590, figure 5, para 98).

Claims 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al., 20170289168, Microsoft Technology Licensing in view of Lim et al., 8,527,337, filed July 18, 2000, Google Inc., and Hotchkiss, 2015/0288715.

Referring to claim 29, Bar-Microsoft discloses a method comprising: receiving, by computing hardware, a data subject access request regarding a data subject, the data subject access request comprising a request to execute at least one of (presenting of user interface, para 98, for user request for access to user data/profile, para 151, step 530, figure 5, para 151); (a) deleting personal data associated with the data subject; (b) modifying the personal data; or (c) providing the personal data (user request for updating user data, para 151);  preventing, by the computing hardware, fulfillment of data subject access requests initiated by an automated source (allowing user access to user data only if user responses to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151) by, at least: providing, to a computing device associated with the data subject access request, an interactive interface element for obtaining verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a user verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89) ; receiving, via the interactive interface element, input from the computing device indicating the verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a response is received after a user enters a verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); and responsive to receiving the input indicating the verification, causing, by the computing hardware, processing of the data subject access request (allowing access to user data only after a user verification response is verified, steps 540, 550, 560, 570, 575, 580, figure 5, para 151).
Bar-Microsoft does not specifically mention about, which is well-known in the art, which Lim-Google discloses determining, by the computing hardware, that the data subject access request was
initiated by an automated source by determining that the data subject access request was
submitted from a source (bot/robot/automated process are not allowed to access the content, user/human is allowed to visit the site and access the content), modifying a functionality of a webform used to receive the data subject access request by at least one of: changing an order of webform questions, adding a webform question; or removing a webform question (bot/robot/automated process are not allowed to access the content of the site, buy utilizing various types of Quizzes that are presented in webform such that the webform functionality is changed utilizing different forms with associated questions, the questions to the users are presented with reduced or increasing frequency and in any combinations of the types of quizzes, which implies any order of webform questions, If the answer is incorrect, then additional quizzes are presented until the failed test, which implies adding necessary webform questions as needed, quizzes are presented based on male/female/profile/etc, which implies removing a webform question that are not related, and the user is provided with related questions, which the user can answer, col., 13, lines 15-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions. The web form questions would be presented such that a user would be able to provide answers, rather robot/bot/automated source. The addition/removal/order of the questions in the form would test a response to ensure that a user is accessing the web form. Varieties of questions/quizzes presented on the web form would enable counting visits made by human, rather bot/robot, col., 13, lines 15-67. 
Bar-Microsoft and Lim-Google do not specifically mention about, which is well-known in the art, which Hotchkiss discloses the source that has submitted more than a predetermined number of data
subject access requests to a particular data subject access processing system in the past (after predetermined several attempts by the bot (predetermined number of times), the bot is added to the blacklist. After the bot is added to the blacklist, the bot is not allowed to access the content, para 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing bot blacklist. When the attempts of the bot reach a predetermined number, the bot is part of the blacklist. The blacklisted bot would not be allowed to access the content, which would secure the content from the bot, para 45. 

Referring to claim 33, Bar-Microsoft a system comprising: a non-transitory computer-readable medium storing instructions; and processing hardware communicatively coupled to the non-transitory computer-readable medium, wherein the processing hardware is configured to execute the instructions and thereby perform operations (presenting of user interface, para 98, for user request for access to user data/profile, para 151, step 530, figure 5, para 151) comprising: 
preventing, by the computing hardware, fulfillment of data subject access requests initiated by an automated source (allowing user access to user data only if user responses to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151) by, at least: providing, to a computing device associated with the data subject access request, an interactive interface element for obtaining verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a user verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); receiving, via the interactive interface element, input from the computing device indicating the verification (allowing access to user data only after a response is received after a user enters a verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); and responsive to receiving the input indicating the verification, causing fulfillment of the data subject access request by the computing hardware (allowing access to user data only after a user verification response is verified, steps 540, 550, 560, 570, 575, 580, figure 5, para 151).
Bar-Microsoft does not specifically mention about, which is well-known in the art, which Lim-Google discloses (bot/robot/automated process are not allowed to access the content, user/human is allowed to visit the site and access the content), modifying a functionality of data subject access webform used to receive the data subject access request by using data subject access webform questions presented in the data subject access request webform (use of web forms for requests, bot/robot/automated process are not allowed to access the content of the site, buy utilizing various types of Quizzes that are presented in webform such that the webform functionality is changed utilizing different forms with associated questions, the questions to the users are presented with reduced or increasing frequency and in any combinations of the types of quizzes, which implies any order of webform questions, If the answer is incorrect, then additional quizzes are presented until the failed test, which implies adding necessary webform questions as needed, quizzes are presented based on male/female/profile/etc, which implies removing a webform question that are not related, and the user is provided with related questions, which the user can answer, col., 13, lines 15-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions. The web form questions would be presented such that a user would be able to provide answers, rather robot/bot/automated source. The addition/removal/order of the questions in the form would test a response to ensure that a user is accessing the web form. Varieties of questions/quizzes presented on the web form would enable counting visits made by human, rather bot/robot, col., 13, lines 15-67. 
Bar-Microsoft and Lim-Google do not specifically mention about, which is well-known in the art, which Chourey discloses changing order (web form handling requests and the web form is presented to the user. The questions are changed and/or presented in a different order in the web form, para 109). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions that change and are presented in different order. The web form questions would be presented such that a user would be able to provide answers by verifying order of questions, rather robot/bot/automated source. The changed order of the questions in the form would test a response to ensure that a user is accessing the web form and responding answers based on the order of the questions, para 109. 
 
Claim(s) 22, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Chourey, Lim-Google and Parekh, 2016/0094566.
Referring to claim(s) 22, 34, Bar-Microsoft, Chourey and Lim-Google does not specifically mention about, which is well-known in the art, which Parekh discloses, causing an electronic message comprising a verification link to be transmitted to the computing device, and a selection of the verification link (providing of a link with captcha for verification which user selects, para 34, 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the link with captcha for verification. When the user selects the link with captcha, the user response ensures that it is not an automated source, para 83, 89. 


Claim(s) 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Hotchkiss, Lim-Google and Parekh, 2016/0094566.
Referring to claim(s) 30, Parekh discloses, wherein the interactive interface element comprises an electronic message having a verification link, the method further comprising holding processing of the data subject access request pending selection of the verification link (providing of a link with captcha and waiting for user selection for verification for the challenge, para 34, 10).  

Claim(s) 26-28, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Lim-Google, Chourey and Doganata et al., 20170063881.
Referring to claim(s) 26, Bar-Microsoft, Chourey and Lim-Google does not specifically mention about, which is well-known in the art, which Doganata discloses identifying IP address as a source of automatically submitted data subject access requests (preventing access to device having IP address of robot, para 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the IP address of the source for verification. When the IP address of the source is not the IP address of a robot, it ensures that the source is not an automated source, for implementing secure communication, para 98. 
 
Referring to claim 27, 37, Doganata discloses determining that the data subject access request was initiated by the automated source based on determining that that the data subject access request was submitted from a source that has been previously identified as an automated source of data subject access requests (preventing access to IP address of robot being list of known known IP addresses of robots, para 4).

Referring to claim 28, Doganata discloses determining that the data subject access request was initiated by the automated source based by determining that that the data subject access request was submitted from a source that has submitted more than a predetermined number of data subject access requests to a particular data subject access processing system in the past (preventing access to IP address of robot being list of known known IP addresses of robots, para 4).

Referring to claim 38, Doganata discloses wherein the operations further comprise determining that the data subject access request was initiated by the automated source in response to determining that the data subject access request was submitted from a source that has submitted at least a particular volume of data subject access requests (preventing access to IP address of robot being list of repeated number of known IP addresses of robots, para 4).

Referring to claim 39, Doganata discloses wherein the operations further comprise determining that the data subject access request was initiated by the automated source in response to determining that the data subject access request is a repeat request (preventing access to IP address of robot/ user being list of repeated number of known IP addresses of robots/users, para 4).

Referring to claim 40, Prince discloses determining that the data subject access request was initiated by the automated source based on a volume of requests associated with an individual associated with the data subject access request (preventing access to IP address of robot/ user being list of repeated number of known IP addresses of robots/users, para 4).

Claim(s) 31, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Lim-Google, Hotchkiss and Doganata et al., 20170063881.
Referring to claim 31, Doganata discloses determining that the data subject access request was initiated by the automated source based on determining that the data subject access request is a repeat request (preventing access to IP address of robot being list of known repeated number of number of IP addresses of robots, para 4).

Referring to claim 32, Doganata discloses wherein the method further comprises determining that the data subject access request was initiated by the automated source by: identifying a source of the data subject access request; and comparing the source to a database of known robotic sources (preventing access to IP address of robot being list of known repeated number of IP addresses of robots, para 4).

Claim(s) 28, 38-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Lim-Google, Chourey and Prince et al., 20120324113.
Referring to claim 28, Bar-Microsoft and Lim-Google do not disclose, which Prince discloses determining that the data subject access request was initiated by the automated source based by determining that that the data subject access request was submitted from a source that has submitted more than a predetermined number of data subject access requests to a particular data subject access processing system in the past (logging of past access requests including requests from bots which is used to restrict future requests, para 93). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a log of multiple past access requests from devices including automated resource including a bot. When the source/device is determined to be an automated source such as a bot, it would enable implementing secure communication with a user for access to a secure resource, para 93. 

Referring to claim 38, Prince discloses wherein the operations further comprise determining that the data subject access request was initiated by the automated source in response to determining that the data subject access request was submitted from a source that has submitted at least a particular volume of data subject access requests (usage of log after logging of past access requests including repeated number of requests from bots which is used to restrict future requests, para 93).

Referring to claim 39, Prince discloses wherein the operations further comprise determining that the data subject access request was initiated by the automated source in response to determining that the data subject access request is a repeat request (usage of log after logging of past access requests including repeated number of requests from bots / users which is used to restrict future requests, para 93).

Referring to claim 40, Prince discloses determining that the data subject access request was initiated by the automated source based on a volume of requests associated with an individual associated with the data subject access request (usage of log after logging of past access requests including repeated number of requests from bots / users which is used to restrict future requests, para 93).

Claim(s) 31, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Lim-Google, Hotchkiss and Prince et al., 20120324113.
Referring to claim 31, Prince discloses determining that the data subject access request was initiated by the automated source based on determining that the data subject access request is a repeat request (logging of past access requests including repeated number of requests from bots which is used to restrict future requests, para 93).

Referring to claim 32, Prince discloses determining that the data subject access request was initiated by the automated source by: identifying a source of the data subject access request; and comparing the source to a database of known robotic sources (logging of past access requests including repeated number of requests from bots which is used to restrict future requests, para 93).

Claims 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al., 20170289168, Microsoft Technology Licensing in view of Lim et al., 8,527,337, filed July 18, 2000, Google Inc., and Turgeman, 20150205955.  
Referring to claim 29, Bar-Microsoft discloses a method comprising: receiving, by computing hardware, a data subject access request regarding a data subject, the data subject access request comprising a request to execute at least one of (presenting of user interface, para 98, for user request for access to user data/profile, para 151, step 530, figure 5, para 151); (a) deleting personal data associated with the data subject; (b) modifying the personal data; or (c) providing the personal data (user request for updating user data, para 151);  preventing, by the computing hardware, fulfillment of data subject access requests initiated by an automated source (allowing user access to user data only if user responses to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151) by, at least: providing, to a computing device associated with the data subject access request, an interactive interface element for obtaining verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a user verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89) ; receiving, via the interactive interface element, input from the computing device indicating the verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a response is received after a user enters a verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); and responsive to receiving the input indicating the verification, causing, by the computing hardware, processing of the data subject access request (allowing access to user data only after a user verification response is verified, steps 540, 550, 560, 570, 575, 580, figure 5, para 151).
Bar-Microsoft does not specifically mention about, which is well-known in the art, which Lim-Google discloses determining, by the computing hardware, that the data subject access request was
initiated by an automated source by determining that the data subject access request was
submitted from a source (bot/robot/automated process are not allowed to access the content, user/human is allowed to visit the site and access the content), modifying a functionality of a webform used to receive the data subject access request by at least one of: changing an order of webform questions, adding a webform question; or removing a webform question (bot/robot/automated process are not allowed to access the content of the site, buy utilizing various types of Quizzes that are presented in webform such that the webform functionality is changed utilizing different forms with associated questions, the questions to the users are presented with reduced or increasing frequency and in any combinations of the types of quizzes, which implies any order of webform questions, If the answer is incorrect, then additional quizzes are presented until the failed test, which implies adding necessary webform questions as needed, quizzes are presented based on male/female/profile/etc, which implies removing a webform question that are not related, and the user is provided with related questions, which the user can answer, col., 13, lines 15-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions. The web form questions would be presented such that a user would be able to provide answers, rather robot/bot/automated source. The addition/removal/order of the questions in the form would test a response to ensure that a user is accessing the web form. Varieties of questions/quizzes presented on the web form would enable counting visits made by human, rather bot/robot, col., 13, lines 15-67. 
Bar-Microsoft and Lim-Google do not specifically mention about, which is well-known in the art, which Turgeman discloses the source that has submitted more than a predetermined number of data
subject access requests to a particular data subject access processing system in the past (after predetermined several attempts by the bot (predetermined number of attempts), the bot is added to the blacklist. After the bot is exposed to interferences, the bot is not allowed to access the content, para 97). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing bot interference information. When the attempts of the bot reach a predetermined number, the bot is part of the interference information. The bot would not be allowed to access the content, which would secure the content from the bot, para 97. 

Claim(s) 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Turgeman, Lim-Google and Parekh, 2016/0094566.
Referring to claim(s) 30, Parekh discloses, wherein the interactive interface element comprises an electronic message having a verification link, the method further comprising holding processing of the data subject access request pending selection of the verification link (providing of a link with captcha and waiting for user selection for verification for the challenge, para 34, 10).  

Claim(s) 31, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Microsoft in view of Lim-Google, Turgeman and Prince et al., 20120324113.
Referring to claim 31, Prince discloses determining that the data subject access request was initiated by the automated source based on determining that the data subject access request is a repeat request (logging of past access requests including repeated number of requests from bots which is used to restrict future requests, para 93).

Referring to claim 32, Prince discloses determining that the data subject access request was initiated by the automated source by: identifying a source of the data subject access request; and comparing the source to a database of known robotic sources (logging of past access requests including repeated number of requests from bots which is used to restrict future requests, para 93).

Response to Arguments
Applicant's arguments filed 7/12/22, pages 8-11 have been fully considered but they are not persuasive.  Therefore, rejection of claims 21-40 is maintained. 
Regarding applicant’s concerns for the amended limitations, the rejections are updated accordingly. Bar-Microsoft discloses a method comprising: providing, by computing hardware, a graphical user interface for completing a data subject access request (presenting of user interface, para 98, for user request for access to user data/profile, para 151); receiving, by the computing hardware via the graphical user interface, a data subject access request regarding a data subject (step 530, figure 5, para 151), the data subject access request comprising a request to execute at least one of: (a) deleting personal data of the data subject; (b) modifying the personal; or (c) providing the personal data (user request for updating user data, para 151); 
preventing, by the computing hardware, fulfillment of data subject access requests initiated by an automated source (allowing user access to user data only if user responses to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151) by, at least: providing, to a computing device associated with the data subject access request, an interactive interface element for obtaining verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a user verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89)  
receiving, via the interactive interface element, input from the computing device indicating the verification (allowing access to user data only after a response is received after a user enters a verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); and responsive to receiving the input indicating the verification, causing fulfillment of the data subject access request by the computing hardware (allowing access to user data only after a user verification response is verified, steps 540, 550, 560, 570, 575, 580, figure 5, para 151).
Bar-Microsoft does not specifically mention about, which is well-known in the art, which Lim-Google discloses (bot/robot/automated process are not allowed to access the content, user/human is allowed to visit the site and access the content), modifying a functionality of data subject access webform used to receive the data subject access request by using data subject access webform questions presented in the data subject access request webform (use of web forms for requests, bot/robot/automated process are not allowed to access the content of the site, buy utilizing various types of Quizzes that are presented in webform such that the webform functionality is changed utilizing different forms with associated questions, the questions to the users are presented with reduced or increasing frequency and in any combinations of the types of quizzes, which implies any order of webform questions, If the answer is incorrect, then additional quizzes are presented until the failed test, which implies adding necessary webform questions as needed, quizzes are presented based on male/female/profile/etc, which implies removing a webform question that are not related, and the user is provided with related questions, which the user can answer, col., 13, lines 15-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions. The web form questions would be presented such that a user would be able to provide answers, rather robot/bot/automated source. The addition/removal/order of the questions in the form would test a response to ensure that a user is accessing the web form. Varieties of questions/quizzes presented on the web form would enable counting visits made by human, rather bot/robot, col., 13, lines 15-67. 
Bar-Microsoft and Lim-Google do not specifically mention about, which is well-known in the art, which Chourey discloses changing order (web form handling requests and the web form is presented to the user. The questions are changed and/or presented in a different order in the web form, para 109). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions that change and are presented in different order. The web form questions would be presented such that a user would be able to provide answers by verifying order of questions, rather robot/bot/automated source. The changed order of the questions in the form would test a response to ensure that a user is accessing the web form and responding answers based on the order of the questions, para 109. 

Bar-Microsoft discloses a method comprising: receiving, by computing hardware, a data subject access request regarding a data subject, the data subject access request comprising a request to execute at least one of (presenting of user interface, para 98, for user request for access to user data/profile, para 151, step 530, figure 5, para 151); (a) deleting personal data associated with the data subject; (b) modifying the personal data; or (c) providing the personal data (user request for updating user data, para 151);  preventing, by the computing hardware, fulfillment of data subject access requests initiated by an automated source (allowing user access to user data only if user responses to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151) by, at least: providing, to a computing device associated with the data subject access request, an interactive interface element for obtaining verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a user verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89) ; receiving, via the interactive interface element, input from the computing device indicating the verification that the data subject access request was initiated by the data subject rather than the automated source (allowing access to user data only after a response is received after a user enters a verification response, to ensure that it is not an automated source, steps 540, 550, 560, 570, 575, 590, figure 5, para 151, CAPTCHA for human verification challenges for secure access, para 83, 89); and responsive to receiving the input indicating the verification, causing, by the computing hardware, processing of the data subject access request (allowing access to user data only after a user verification response is verified, steps 540, 550, 560, 570, 575, 580, figure 5, para 151).
Bar-Microsoft does not specifically mention about, which is well-known in the art, which Lim-Google discloses determining, by the computing hardware, that the data subject access request was
initiated by an automated source by determining that the data subject access request was
submitted from a source (bot/robot/automated process are not allowed to access the content, user/human is allowed to visit the site and access the content), modifying a functionality of a webform used to receive the data subject access request by at least one of: changing an order of webform questions, adding a webform question; or removing a webform question (bot/robot/automated process are not allowed to access the content of the site, buy utilizing various types of Quizzes that are presented in webform such that the webform functionality is changed utilizing different forms with associated questions, the questions to the users are presented with reduced or increasing frequency and in any combinations of the types of quizzes, which implies any order of webform questions, If the answer is incorrect, then additional quizzes are presented until the failed test, which implies adding necessary webform questions as needed, quizzes are presented based on male/female/profile/etc, which implies removing a webform question that are not related, and the user is provided with related questions, which the user can answer, col., 13, lines 15-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing web form questions. The web form questions would be presented such that a user would be able to provide answers, rather robot/bot/automated source. The addition/removal/order of the questions in the form would test a response to ensure that a user is accessing the web form. Varieties of questions/quizzes presented on the web form would enable counting visits made by human, rather bot/robot, col., 13, lines 15-67. 
Bar-Microsoft and Lim-Google do not specifically mention about, which is well-known in the art, which Hotchkiss discloses the source that has submitted more than a predetermined number of data
subject access requests to a particular data subject access processing system in the past (after predetermined several attempts by the bot (predetermined number of times), the bot is added to the blacklist. After the bot is added to the blacklist, the bot is not allowed to access the content, para 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bar-Microsoft to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing bot blacklist. When the attempts of the bot reach a predetermined number, the bot is part of the blacklist. The blacklisted bot would not be allowed to access the content, which would secure the content from the bot, para 45.


Conclusion
Considering applicant’s claim priorities,
This application is a CIP of 16/863,226 04/30/2020 PAT 10944725
16/863,226 is a CIP of 16/565,265 09/09/2019 PAT 10708305
16/565,265 is a CIP of 16/277,539 02/15/2019 PAT 10509920
16/277,539 is a CIP of 16/159,566 10/12/2018 PAT 10454973
16/159,566 has PRO 62/728,435 09/07/2018
16/565,265 has PRO 62/728,437 09/07/2018
16/159,566 is a CIP of 16/055,083 08/04/2018 PAT 10289870
16/055,083 is a CIP of 15/996,208 06/01/2018 PAT 10181051
16/277,539 has PRO 62/631,703 02/17/2018
16/277,539 has PRO 62/631,684 02/17/2018
15/996,208 is a CIP of 15/853,674 12/22/2017 PAT 10019597
16/159,566 has PRO 62/572,096 10/13/2017
16/055,083 has PRO 62/547,530 08/18/2017
15/853,674 has PRO 62/541,613 08/04/2017
15/996,208 has PRO 62/537,839 07/27/2017
15/853,674 is a CIP of 15/619,455 06/10/2017 PAT 9851966
15/619,455 is a CIP of 15/254,901 09/01/2016 PAT 9729583
15/254,901 has PRO 62/360,123 07/08/2016
15/254,901 has PRO 62/353,802 06/23/2016
15/254,901 has PRO 62/348,695 06/10/2016

Office action dated 4/28/22 contained: Since, the applicant has filed this application as CIP; in response to this office action, Applicant is requested to provide support in the above application (i.e., earliest effective filled application) for any further amendments to the examined claims. 
However, In the remarks dated 7/12/22, Applicant chose to not provide support for the amendments in any of the above priorities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496